DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites “An integrated circuit device, said device comprising: a monolithic non-porous substrate, at least one semiconductor device integrally formed with and havinq electrically continuity within the monolithic substrate, and at least one internal oscillating heat pipe integrally formed with, in its entirety, the monolithic substrate, the at least one internal oscillating heat pipe comprising at least one multi-pass channel, each oscillating heat pipe structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
An integrated circuit device, said device comprising: a monolithic non-porous substrate, at least one semiconductor device integrally formed with and havinq  electrical continuity within the monolithic non-porous substrate, and at least one internal oscillating heat pipe integrally formed with, in its entirety, the monolithic non-porous substrate, the at least one internal oscillating heat pipe comprising at least one multi-pass channel, at least one internal oscillating heat pipe structured and operable to spread heat generated by the at least one semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from the at least one semiconductor device, away from the at least one semiconductor device, across one or more surface of the monolithic non-porous substrate, to minimize a maximum temperature of the entire integrated circuit device.

Claim 4 is objected to because of the following informalities:  claim 4 recites “wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the monolithic non-porous substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs.  

Claim 5 is objected to because of the following informalities:  claim 5 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate such that heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic substrate for heat rejection to a heat sink to which the integrated circuit device can be placed in thermally conductive contact.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate such that the heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic non-porous substrate for heat rejection to a heat sink to which the integrated circuit device can be placed in thermally conductive contact.

Claim 7 is objected to because of the following informalities:  claim 7 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate to have a three-dimensional topology within the monolithic non-porous substrate.

Claim 8 is objected to because of the following informalities:  claim 8 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate to have a closed loop design.

Claim 11 is objected to because of the following informalities:  claim 11 recites “wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the at least one internal oscillating heat pipe comprises at least two internal oscillating heat pipes that are integrally and wholly formed within the monolithic non-porous substrate to form multiple fluid loops that are fluidly independent from one another.

Claim 12 is objected to because of the following informalities:  claim 12 recites “wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 3, wherein the monolithic non-porous substrate comprises a plurality of layers wherein at least one of the plurality of layers has the at least one semiconductor device formed at least one of on and within the at least one of the plurality of layers.

Claim 13 is objected to because of the following informalities:  claim 13 recites “A method for fabricating an integrated circuit device, said method comprising: fabricating a monolithic non-porous substrate, wherein the fabricating of the monolithic substrate comprises integrally forming at least one internal oscillating heat pipe within the monolithic substrate such that the at least one internal oscillating heat pipe is integrally formed, in its entirety, with the monolithic substrate, wherein the at least one internal oscillating heat pipe comprising at least one multi-pass channel; and integrally forming at least one semiconductor device with the monolithic substrate such that the at least one semiconductor device has electrical continuity within the monolithic substrate and is thermally connected to the at least one internal oscillating heat pipe integrally formed therewithin such that each oscillating heat pipe is structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
A method for fabricating an integrated circuit device, said method comprising: fabricating a monolithic non-porous substrate, wherein the fabricating of the monolithic non-porous substrate comprises integrally forming at least one internal oscillating heat pipe within the monolithic non-porous substrate such that the at least one internal oscillating heat pipe is integrally formed, in its entirety, with the monolithic non-porous substrate, wherein the at least one internal oscillating heat pipe comprising at least one multi-pass channel; and integrally forming at least one semiconductor device with the monolithic non-porous substrate such that the at least one semiconductor device has electrical continuity within the monolithic non-porous substrate and is thermally connected to the at least one internal oscillating heat pipe integrally formed therewithin such that the at least one internal oscillating heat pipe is structured and operable to spread heat generated by the at least one semiconductor device, away from the at least one semiconductor device, across one or more surfaces of the monolithic non-porous substrate, to minimize a maximum temperature of the entire integrated circuit device

Claim 16 is objected to because of the following informalities:  claim 16 recites “wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The integrated circuit device of Claim 13, wherein the monolithic non-porous substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs.  

Claim 18 is objected to because of the following informalities:  claim 18 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The method of Claim 13, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate to have a three-dimensional topology within the monolithic non-porous substrate.

Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed-loop design.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The method of Claim 13, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate to have a closed-loop design.

Claim 22 is objected to because of the following informalities:  claim 22 recites “wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The method of Claim 13, wherein the at least one internal oscillating heat pipe is integrally and wholly formed within the monolithic non-porous substrate to form multiple fluid loops that are fluidly independent from one another.

Claim 23 is objected to because of the following informalities:  claim 23 recites “wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer.” The underlined portions have grammatical and/or antecedent basis issues. Appropriate correction is required.
Suggestion:
The method of Claim 13, wherein the monolithic non-porous substrate comprises a plurality of layers wherein at least one of the plurality of layers has the at least one semiconductor device formed at least one of on and within the at least one of the plurality of layers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5, 7-8, 12-13, 16, 18-19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0332949 A1 (Davis).

Re claim 3, Davis teaches an integrated circuit device (MMIC), said device comprising: 
a monolithic non-porous substrate (heat exchanger 50, interface 35, semiconductor structure 37), at least one semiconductor device (active and passive devices 55) integrally formed with and havinq electrically continuity within the monolithic substrate (the active devices are on semiconductor substrate 36, conductive layers 41, 33, 14, semiconductor substrate 12, conductive layers 14’, 33’ thus they are in electrical continuity), and at least one internal oscillating heat pipe (channels 32, 42, 52) integrally formed with, in its entirety, the monolithic substrate, the at least one internal oscillating heat pipe comprising at least one multi-pass channel, each oscillating heat pipe structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device (Fig. 2B [0020]).

Re claim 4, Davis teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0015]).  

Re claim 5, Davis teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate such that heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic substrate for heat rejection to a heat sink to which the integrated circuit device can be placed in thermally conductive contact ([0020]). 

Re claim 7, Davis teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 2B). 

Re claim 8, Davis teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design ([0020]).

Re claim 12, Davis teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (Fig. 2B).

Re claim 13, Davis teaches a method for fabricating an integrated circuit device (MMIC), said method comprising: 
fabricating a monolithic non-porous substrate (heat exchanger 50, interface 35, semiconductor structure 37), wherein the fabricating of the monolithic substrate comprises integrally forming at least one internal oscillating heat pipe (channels 32, 42, 52) within the monolithic substrate such that the at least one internal oscillating heat pipe is integrally formed, in its entirety, with the monolithic substrate, wherein the at least one internal oscillating heat pipe comprising at least one multi-pass channel; and 
integrally forming at least one semiconductor device (active and passive devices 55) with the monolithic substrate such that the at least one semiconductor device has electrical continuity within the monolithic substrate (the active devices are on semiconductor substrate 36, conductive layers 41, 33, 14, semiconductor substrate 12, conductive layers 14’, 33’ thus they are in electrical continuity) and is thermally connected to the at least one internal oscillating heat pipe integrally formed therewithin such that each oscillating heat pipe is structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device (Fig. 2B [0020]).

Re claim 16, Davis teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0015]).  

Re claim 18, Davis teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 2B). 

Re claim 19, Davis teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design ([0020]).

Re claim 23, Davis teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (Fig. 2B).

Claim(s) 3-5, 7-8, 12-13, 16, 18-19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0043066 A1 (Funabashi).

Re claim 3, Funabashi teaches an integrated circuit device (semiconductor module 1), said device comprising: 
a monolithic non-porous substrate (heat dissipation plate 2, support layer 10, channel layer 22, barrier layer 24), at least one semiconductor device (HEMT [0047]) integrally formed with and havinq electrically continuity within the monolithic substrate, and at least one internal oscillating heat pipe (reciprocating passage 112) integrally formed with, in its entirety, the monolithic substrate, the at least one internal oscillating heat pipe comprising at least one multi-pass channel, each oscillating heat pipe structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device (Fig. 9 [0060]).

Re claim 4, Funabashi teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0062-0063]).  

Re claim 5, Funabashi teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate such that heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic substrate for heat rejection to a heat sink to which the integrated circuit device can be placed in thermally conductive contact ([0060]). 

Re claim 7, Funabashi teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 9). 

Re claim 8, Funabashi teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design (Fig. 9 [0060]).

Re claim 12, Funabashi teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (Fig. 9).

Re claim 13, Funabashi teaches a method for fabricating an integrated circuit device (semiconductor module 1), said method comprising: 
fabricating a monolithic non-porous substrate (heat dissipation plate 2, support layer 10, channel layer 22, barrier layer 24), wherein the fabricating of the monolithic substrate comprises integrally forming at least one internal oscillating heat pipe (reciprocating passage 112) within the monolithic substrate such that the at least one internal oscillating heat pipe is integrally formed, in its entirety, with the monolithic substrate, wherein the at least one internal oscillating heat pipe comprising at least one multi-pass channel; and 
integrally forming at least one semiconductor device (HEMT [0047]) with the monolithic substrate such that the at least one semiconductor device has electrical continuity within the monolithic substrate and is thermally connected to the at least one internal oscillating heat pipe integrally formed therewithin such that each oscillating heat pipe is structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device (Fig. 9 [0060]).

Re claim 16, Funabashi teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0062-0063]).  

Re claim 18, Funabashi teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 9). 

Re claim 19, Funabashi teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design (Fig. 9 [0060]).

Re claim 23, Funabashi teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0332949 A1 (Davis) further in view of US 2006/0042825 A1 (Lu) and US 2017/0257982 A1 (Cheng).

Re claims 11 and 22, Davis teaches the integrated circuit device of Claim 3 and the method of claim 13, however, Davis does not explicitly teach wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another.

Although Davis only explicitly teaches one internal oscillating heat pipe performing the thermal management of the MMIC, Lu teaches that is well known and understood in the art to use multiple closed loop heat exchange oscillating heat pipes to perform thermal management for an integrated circuit ([0076]).  Additionally, Cheng teaches the use of multiple independent heat exchange channels for thermal management of circuits (capillaries 330 [0028] Figs. 3A-3C).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple closed loop heat pipes for thermal management as suggested by Lu and Cheng.

The motivation to do so is that multiple closed loop heat exchange pipes provide the predictable result of increasing the cooling capacity of the thermal management system.  
Furthermore, the courts have found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0043066 A1 (Funabashi) further in view of US 2006/0042825 A1 (Lu) and US 2017/0257982 A1 (Cheng).

Re claims 11 and 22, Funabashi teaches the integrated circuit device of Claim 3 and the method of claim 13, however, Funabashi does not explicitly teach wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another.

Although Funabashi only explicitly teaches one internal oscillating heat pipe performing the thermal management of the integrated circuit, Lu teaches that is well known and understood in the art to use multiple closed loop heat exchange oscillating heat pipes to perform thermal management for an integrated circuit ([0076]).  Additionally, Cheng teaches the use of multiple independent heat exchange channels for thermal management of circuits (capillaries 330 [0028] Figs. 3A-3C).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple closed loop heat pipes for thermal management as suggested by Lu and Cheng.

The motivation to do so is that multiple closed loop heat exchange pipes provide the predictable result of increasing the cooling capacity of the thermal management system.  
Furthermore, the courts have found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812